*782Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Asociado Señor Hernández Denton.
Nos corresponde en esta ocasión delimitar el alcance de la disposición constitucional que garantiza la representa-ción sustancial de los partidos minoritarios en la Asamblea Legislativa, Constitución del Estado Libre Asociado, Art. *783Ill, See. 7, L.P.R.A., Tomo 1, y disponer de su efecto en los hechos particulares del caso ante nuestra consideración. Éstos no están en controversia, por haber sido estipulados por las partes durante los procedimientos ante el Tribunal de Primera Instancia. La sentencia que hoy emite el Tribunal revoca el dictamen del foro de instancia y ordena a la Comisión Estatal de Elecciones que certifique al candidato correspondiente para completar la representación de la mi-noría en el Senado. Por los fundamentos que a continua-ción esbozamos, concurrimos con dicho curso decisorio. Veamos.
h-H
En las elecciones generales celebradas en Puerto Rico el 3 de noviembre de 1992, el Partido Nuevo Progresista (en adelante P.N.P.) obtuvo veinte (20) escaños senatoriales. Los otros dos (2) partidos políticos que presentaron candi-datos al Senado, el Partido Popular Democrático (en ade-lante P.P.D.) y el Partido Independentista Puertorriqueño (en adelante P.I.P.), completaron los veintisiete (27) esca-ños de los que ordinariamente está compuesto el Senado; seis (6) correspondieron al P.P.D. y uno (1) al P.I.P. Así, el P.N.P. obtuvo más de dos terceras (2/3) partes de los esca-ños senatoriales. Sin embargo, en relación con el cargo de Gobernador, el candidato propuesto por el P.N.P., Hon. Pedro Rosselló González, obtuvo menos de dos terceras (2/3) partes de todos los votos emitidos para dicho cargo. Como producto de estos resultados se activó la disposición cons-titucional que garantiza la representación de partidos de minoría a la Asamblea Legislativa, contenida en el inciso (a) de la See. 7 del Art. Ill de la Constitución del Estado Libre Asociado, supra.(1) A su tenor, y a base de lo dis-puesto en el Art. 6.012 de la Ley Electoral de Puerto Rico, *784Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A sec. 3272), la Comisión Estatal de Elecciones (en adelante C.E.E.) procedió a declarar electos y certificar como Sena-dores a los Ledos. Eudaldo Báez Galib y Sergio Peña Clos, ambos candidatos por el P.P.D.(2) El licenciado Peña Clos oportunamente prestó juramento y tomó posesión de su cargo. Como miembro del P.P.D., formaba parte de la repre-sentación de las minorías al Senado de Puerto Rioo.
Así las cosas, el 12 de octubre de 1993 el Senador Peña Clos notificó al Senador Miguel Hernández Agosto, enton-ces presidente del P.P.D. y portavoz del caucus de dicho partido en el Senado, y al Senador Roberto Rexach Beni-tez, Presidente del Senado de Puerto Rico, que había deci-dido abandonar el caucus del P.P.D. Desde ese momento hasta el 3 de abril de 1995, el Senador Peña Clos se iden-tificó como Senador independiente, desafiliado de todo par-tido político. En esta última fecha, sin embargo, el Senador Peña Clos ingresó oficialmente al P.N.P.
Desde ese momento hasta el presente, la composición del Senado es la siguiente: veintiún (21) escaños ocupados por Senadores afiliados al P.N.P.; siete (7) escaños corres-pondientes a Senadores del P.P.D., y un (1) escaño ocupado por un Senador del P.I.P. Al el Senador Peña Clos afiliarse al P.N.P, la representación de partidos de minoría al Se-nado de Puerto Rico se redujo de nueve (9) Senadores a ocho (8).
El 6 de febrero de 1995 el P.P.D. y los siete (7) Senadores afiliados a dicho partido político(3) presentaron la demanda que da paso a este recurso. En síntesis, los demandantes *785solicitaron: (1) que se le ordenara al Senador Peña Clos que cesara de desempeñar el cargo legislativo; (2) al Presi-dente del Senado, que cesara de reconocerle a dicho Sena-dor las prerrogativas propias de un Senador; (3) a la Secre-taria del Senado, que eliminara el nombre del Senador Peña Clos de los documentos oficiales del Senado; (4) al macero del Senado, que impidiera al Senador tomar parte en las actividades que de ordinario desempeñan dichos le-gisladores, y (5) que se declarara que, de conformidad con el mandato de la Sección 7, el P.P.D. tenía derecho a que se certificara un Senador adicional de su colectividad para elevar el número de Senadores por dicho partido de mino-ría a ocho (8). En este respecto solicitaron también que se le permitiera al P.P.D. certificar al candidato que habría de ocupar dicho escaño.
En instancia, tanto las partes como el tribunal estuvie-ron de acuerdo con que el caso planteaba exclusivamente una controversia de derecho. Una vez fueron presentados los escritos correspondientes, el caso se dio por sometido. El tribunal de instancia dictó sentencia en la que declaró sin lugar la demanda, dictamen que fue revocado mediante la sentencia que hoy emite el Tribunal. Concurrimos con dicho dictamen. Veamos.
H-i I — H
En este caso los demandantes reclaman la concesión de un remedio al amparo de la garantía que establece la Sec-ción 7 en cuanto a la representación de los partidos mino-ritarios en la Asamblea Legislativa. Como paso previo a cualquier análisis de los méritos del caso y a pesar de que no fue planteado por las partes, debemos analizar sus he-chos a la luz del principio de justiciabilidad en cuanto a las doctrinas de legitimación activa, academicidad y cuestión política. Éste es un asunto que es inherente'al ejercicio de los poderes conferidos al Poder Judicial dentro de nuestro *786sistema republicano de gobierno. La autoridad para anali-zar los aspectos relacionados a la justiciabilidad de las cau-sas “nace del elemental principio de que los tribunales existen únicamente para resolver controversias genuinas surgidas entre partes opuestas que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas”. E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).
Los tribunales nos imponemos las limitaciones que emanan de estas doctrinas para, entre otras cosas, obser-var y garantizar el justo balance que se requiere de las distintas ramas de gobierno en la administración de la cosa pública. El análisis de este principio es, por lo tanto, un imperativo necesario dentro de nuestro sistema de se-paración de poderes. Las limitaciones que surgen de éste imponen “un mínimo de condiciones para el ejercicio dis-creto y tolerable de un poder que de otro modo constituiría una clara amenaza para la calidad democrática del sis-tema y convertiría a los jueces en guardianes de la comunidad”. E.L.A. v. Aguayo, supra, pág. 597. De ahí que la aplicación de las diversas doctrinas que dan vida al prin-cipio de justiciabilidad determine la jurisdicción de los tribunales, particularmente en relación con las controversias que se le presentan al amparo de los derechos que garan-tiza nuestra Constitución. Se trata, pues, de una cuestión de umbral que debemos analizar ante la controversia que nos ocupa.
A. La doctrina mediante la cual se ausculta la legitima-ción activa de un reclamante ha sido sostenida por nuestra jurisprudencia como uno de los ingredientes necesarios para establecer la jurisdicción de los tribunales en conside-ración con los principios de justiciabilidad. Reiterada-mente hemos señalado que tiene legitimación activa una parte que cumpla con los requisitos siguientes: (1) la parte que reclama debe haber sufrido un daño claro y palpable; (2) el daño debe ser real, inmediato y preciso, no abstracto o hipotético; (3) debe existir una relación causal razonable *787entre la acción que se ejercita y el daño alegado; (4) la causa de acción debe surgir al amparo de la Constitución o de alguna ley. Véase P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995), y casos allí citados. En síntesis, los requisitos para establecer la existencia de legitimación activa se refieren a la presencia de un daño real, una causalidad y reparabili-dad del daño al amparo de la Constitución o de alguna ley. En el análisis se sigue una interpretación liberal de los requisitos de suerte que no le cerremos las puertas a per-sonas y a entidades “que presenten reclamaciones que pue-den ser debidamente atendidas por el foro judicial”. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 564 (1989). La determinación se centra principalmente en la persona que promueve la acción y secundariamente en las cuestiones a adjudicarse.
Con relación a los partidos políticos, al igual que cual-quier otra entidad con personalidad jurídica para compa-recer a los tribunales(4) se les reconoce legitimación activa por sí, cuando cumplen con todos los requisitos enume-rados(5)
A los legisladores que comparecen a los tribunales en su carácter oficial, por su parte, se les reconoce legitimación activa cuando mediante la reclamación que presentan bus-can vindicar sus prerrogativas legislativas. En estos casos el centro de atención debe recaer sobre las facultades del legislador en sus funciones oficiales, cuestión que se refiere específicamente a “la garantía que tiene todo legislador a ejercitar plenamente su derecho constitucional a legislar comprendido en el Art. Ill, Sec. 1 de la Constitución del *788Estado Libre Asociado, L.P.R.A., Tomo 1”. Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593, 601 (1992). Para sostener su legitimación, el legislador debe cumplir igualmente con los requisitos enumerados anterior-mente. (6) En relación con la determinación de legitimación activa de los legisladores, particularmente se trata de evi-tar que éstos traten de reproducir el debate legislativo en el recinto judicial.
Cuando la pretensión de legitimación activa de un legis-lador se fundamenta en que se le está impidiendo fiscalizar adecuadamente la gestión legislativa, debe recordarse que la gestión fiscalizadora del legislador implica sólo “los me-canismos razonables y necesarios que hagan viables su participación plena en todas las etapas críticas del proceso legislativo”. Hernández Torres v. Hernández Colón et al., supra, pág. 602. Así, se ve mermada la facultad fiscaliza-dora del legislador cuando, por ejemplo, se le impide par-cial o totalmente participar de forma efectiva en el queha-cer legislativo.
Al aplicar los principios normativos esbozados en rela-ción con los demandantes del caso de autos, debemos con-cluir que todos ostentan la legitimación activa. El análisis debe quedar enmarcado en las disposiciones legales al am-paro de las cuales los demandantes presentan sus recla-mos: la See. 7, que establece un mecanismo para que se le garantice a los partidos de minoría una representación sustancial en la Asamblea Legislativa, y el citado Art. 6.012 de la Ley Electoral de Puerto Rico que establece la fórmula mediante la cual se pone en vigor dicha disposi-ción constitucional.
La referida disposición constitucional dispone, en lo per-tinente, que:
*789Cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las cáma-ras por un solo partido o bajo una sola candidatura, según am-bos términos se definan por ley, se aumentará el número de sus miembros en los siguientes casos:
a) Si el partido o candidatura que eligió más de dos terceras partes de los miembros de cualquiera o ambas cámaras hubiese obtenido menos de dos terceras partes del total de los votos emitidos para el cargo de Gobernador, se aumentará el número de miembros del Senado o de la Cámara de Representantes o de ambos cuerpos, según fuere el caso, declarándose electos candi-datos del partido o partidos de minoría en número suficiente hasta que la totalidad de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de dieci-siete en la Cámara de Representantes. Cuando hubiere más de un partido de minoría, la elección adicional de candidatos se hará en la proporción que guarde el número de votos emitidos para el cargo de Gobernador por cada uno de dichos partidos con el voto que para el cargo de Gobernador depositaron en total esos partidos de minoría.
Cuando uno o más partidos de minoría hubiese obtenido una representación en proporción igual o mayor a la proporción de votos alcanzada por su candidato a Gobernador, no participará en la elección adicional de candidatos hasta tanto se hubiese completado la representación que le correspondiese bajo estas disposiciones, a cada uno de los otros partidos de minoría.
Para seleccionar los candidatos adicionales de un partido de minoría, en cumplimiento de estas disposiciones, se considera-rán, en primer término, sus candidatos por acumulación que no hubieren resultado electos, en el orden de los votos que hubie-ren obtenido y, en segundo término sus candidatos de distrito que, sin haber resultado electos, hubieren obtenido en sus dis-tritos respectivos la más alta proporción en el número de votos depositados en relación con la proporción de los votos deposita-dos a favor de otros candidatos no electos del mismo partido para un cargo igual en otros distritos.
Los Senadores y Representantes adicionales cuya elección se declare bajo esta sección serán considerados para todos los fines como Senadores o Representantes por Acumulación.
La Asamblea Legislativa adoptará las medidas necesarias para reglamentar estas garantías, y dispondrá la forma de ad-judicar las fracciones que resultaren en la aplicación de las re-glas contenidas en esta sección, así como el número mínimo de votos que deberá depositar un partido de minoría a favor de su candidato a Gobernador para tener derecho a la representación *790que en la presente se provee. L.P.R.A., Tomo 1, ed. 1982, págs. 336-338.
En cumplimiento del mandato contenido en el último párrafo de la Sección 7, la Legislatura aprobó la disposi-ción contenida en el inciso uno (1) del referido Art. 6.012 de la Ley Electoral de Puerto Rico. Esta disposición, por su parte, establece, en lo pertinente, que:
(1) A los efectos de implementar el inciso (a) de [la sección 7 del Artículo III de la Constitución], se hará la determinación de los Senadores o Representantes adicionales que corresponda a cada uno de dichos partidos en la siguiente forma:
(a) Dividiéndose [el] número de votos emitidos para el cargo de Gobernador por cada partido de minoría por el número total de votos depositados para el cargo de Gobernador por to-dos los partidos de minoría; luego
(b) Multiplicándose el resultado de la anterior división por nueve (9) en el caso de los Senadores, y por diecisiete (17) en el caso de los Representantes; y
(c) Restándose' el resultado de la multiplicación que ante-cede, el [sic] número de Senadores o Representantes que hu-biere elegido cada partido de minoría, según el escrutinio general antes referido.
El resultado de esta última operación de resta será el nú-mero de Senadores o Representantes adicionales que se adjudi-cará a cada partido de minoría hasta completarse el número que le corresponda, sin que el total de Senadores o Represen-tantes adjudicados bajo esta fórmula pueda exceder de nueve (9) en el Senado o diecisiete (17) en la Cámara de Repre-sentantes. 16 L.RR.A. see. 3272(1).
Del texto de las disposiciones reseñadas surge con clari-dad que el sujeto a quien el Constituyente quiso tutelar directamente fue al partido político e indirectamente a los miembros que formarían parte de la Asamblea Legislativa, como Senadores o Representantes. Claro, el interés obje-tivo ulterior del Constituyente, garantizar “la expresión de la voluntad del pueblo en el funcionamiento del poder le-gislativo”, rebasa la identidad de los sujetos nombrados en la disposición. Informe Complementario de la Comisión de la Rama Legislativa de la Convención Constituyente de *791Puerto Rico 2590 (1951). De ahí que se haya expresado que la “fórmula de garantía a las minorías se ha producido y recomendado por la Comisión [de la Rama Legislativa] como un medio de dar justa interpretación a la voluntad del pueblo y no como una concesión a partidos políticos”, íd., pág. 2596. Los partidos políticos de minoría y sus le-gisladores son acreedores del derecho cuyo ejercicio pro-mueve la representación sustancial de dichos partidos en la Asamblea Legislativa. A través del ejercicio de este de-recho se alcanza el ulterior interés del Constituyente; ga-rantizar la expresión de voluntad del electorado. Este es el derecho que se ejerce y el correspondiente interés que se promueve mediante el recurso, actualmente ante nuestra consideración. Una vez enmarcada la cuestión de legitima-ción activa a la luz de las disposiciones legales pertinentes, pasemos a corroborar el cumplimiento de los requisitos reseñados.
Los demandantes en este caso reclaman que la actua-ción del Senador Peña Clos al desañliarse del P.P.D., par-tido de minoría, y afiliarse al P.N.P., partido de mayoría les priva del derecho sobre representación que la Constitución y la ley les confiere. Esto, continúa su argumento, les produce un daño porque merma las prerrogativas sobre repre-sentación que dichas disposiciones legales le reconocen en el desarrollo del quehacer legislativo. Particularmente en relación con el P.P.D., le priva del derecho a tener ocho (8) Senadores de su partido en la Asamblea Legislativa, como ante los hechos del presente caso le concede la fórmula contenida en el citado Art. 6.012 de la Ley Electoral de Puerto Rico.(7)
En cuanto a los legisladores, la actuación impugnada logra que la habilidad de éstos para proponer medidas le-gislativas y fiscalizar las gestiones de la mayoría en la Le-*792gislatura se vea disminuida. Por ejemplo, y en cuanto a la fiscalización, la desafiliación del Senador Peña Clos del P.P.D. produjo el efecto inmediato de que el Presidente de dicho cuerpo, Hon. Roberto Rexach Benitez, tuviera que alterar la composición de las comisiones del Senado, de suerte que al P.P.D. se le brindara representación en éstas, esto en cumplimiento con las normas contenidas en nues-tra decisión en Silva v. Hernández Agosto, 118 D.P.R. 45 (1986).(8) Al tener que fungir como miembros de más comi-siones senatoriales es lógico concluir que la habilidad que tienen estos legisladores para fiscalizar efectivamente la labor legislativa disminuye.(9) Esto es un daño real, claro y palpable(10) causado a los demandantes por la actuación impugnada. Es claro que una merma en la capacidad de participar efectivamente en la labor que efectúan las comi-siones, cuando se tiene derecho a ello, produce un daño *793cuyas características satisfacen los requisitos promulgados para la corroboración de la doctrina de legitimación activa.
En relación con los restantes requisitos de la doctrina de legitimación activa, los demandantes solicitan que el Sena-dor Peña Clos deje de desempeñar su cargo y que se les reconozca el derecho de nombrar un senador afiliado al P.P.D. Los demandantes fundamentan su reclamo en las disposiciones constitucionales de la Sección 7. De proceder el reclamo solicitado, o algún otro remedio que tuviera el mismo efecto, claramente se eliminaría la fuente del daño por el que reclaman los demandantes. Se corrobora así el cumplimiento de los demás requisitos enumerados en cuanto a la doctrina de legitimación activa; se cumplen los requisitos de causalidad y de reparabilidad expuestos. Por lo tanto, debemos concluir que los demandantes en el caso de autos tienen legitimación activa.
B. La doctrina de academicidad, por su parte, tiene el mismo efecto que la aplicación de las demás doctrinas re-lacionadas al principio de justiciabilidad. Es decir, de ser aplicables sus postulados a determinada situación de he-chos, el Tribunal podrá autolimitar su función revisora en relación con el asunto que se le presenta. Se dice que “un caso académico ... es ‘uno en que se trata de obtener ün fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes que éste haya sido reclamado, o una sentencia sobre un asunto ... que[,] al dictarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente’ ”. (Escolio omitido.) E.L.A. v. Aguayo, supra, pág. 584. No será acadé-mico y, por lo tanto, será justiciable un caso que presente una controversia real, entre partes opuestas, cuando la sentencia que se dicta tiene un efecto práctico.(11) La vir-*794tualidad que requiere la doctrina de academicidad debe permear todo el proceso judicial del caso, incluso ante los foros apelativos durante los procedimientos en alzada.
En este caso los demandantes, un partido político y los Senadores afiliados a él, reclaman la existencia de un de-recho a poder disfrutar de un asiento adicional en el Se-nado de Puerto Rico durante el actual cuatrienio. Los de-mandados, por el contrario, niegan la existencia de este derecho. Queda así establecida la corroboración de dos (2) de los requisitos que plantea la doctrina que discutimos; la existencia de una controversia real, entre partes opuestas.
Durante cada cuatrienio la Asamblea Legislativa per-manece vigente hasta que los legisladores electos para el próximo cuatrienio prestan juramento y toman oficial-mente sus respectivos cargos. Así, dispone nuestra Consti-tución en su Art. Ill, Sec. 10, que “[l]a Asamblea Legisla-tiva será un cuerpo con carácter continuo durante el término de su mandato y se reunirá en sesión ordinaria cada año a partir del segundo lunes de enero”. L.P.R.A., Tomo 1, ed. 1982, pág. 341. La Sección 8 del mismo articu-lado de la Constitución dispone, por su parte, que “[e]l tér-mino del cargo de los Senadores y Representantes comen-zará el día dos de enero inmediatamente siguiente a la fecha en que se celebre la elección general en la cual hayan sido electos”. Const. E.L.A., supra, pág. 339. De ahí que la duración de la Asamblea Legislativa se extienda hasta que los miembros de la nueva Asamblea Legislativa ocupen sus cargos el mes de enero siguiente a la última elección general. (12)
*795No habiendo finalizado el actual cuatrienio, resulta ob-vio que se cumplen los requisitos de la doctrina de academicidad. Existe una controversia real entre partes opuestas y se satisface el criterio de practicabilidad.
C. Por último, en esta etapa nos resta evaluar si nuestra intervención con los hechos del caso de autos está impe-dida en atención con los principios que promulga la doc-trina de cuestión política. De todas las doctrinas relaciona-das al principio de justiciabilidad, ésta es la que más claramente va unida al propósito citado de guardar el balance en el ejercicio de los poderes constitucionales entre las distintas ramas de gobierno. Aunque la doctrina de cuestión política no ha tenido un fuerte arraigo en nuestra jurisdicción, recientemente tuvimos la oportunidad de sos-tener la vigencia de sus postulados en nuestro orden constitucional. En Noriega Rodríguez v. Jarabo, 136 D.P.R. 497, 515 (1994), expresamos que la doctrina de cuestión política “sigue siendo una de las reglas de autolimitación en el ámbito local”. Toda determinación de la aplicación de esta doctrina debe hacerse, sin embargo, reconociendo que el Poder Judicial es el intérprete final de la Constitución.
En Noriega Rodríguez v. Jarabo, supra, pág. 509, diji-mos en cuanto a su alcance que:
[específicamente, la doctrina de cuestión política impide la re-visión judicial de asuntos cuya resolución corresponda a las otras ramas políticas de gobierno o al electorado. Un tribunal se enfrenta a una cuestión política, no susceptible de adjudica-ción judicial, cuando existe uno de los elementos siguientes: (1) una delegación expresa del asunto en controversia a otra rama de gobierno; (2) ausencia de criterios o normas judiciales apro-piadas para resolver la controversia; (3) imposibilidad de deci-dir sin hacer una determinación inicial de la política pública *796que no le corresponde a los tribunales; (4) imposibilidad de to-mar una decisión sin expresar una falta de respeto hacia otra rama de gobierno; (5) una necesidad poco usual de adherirse sin cuestionar a una decisión política tomada previamente, y (6) potencial de confusión proveniente de pronunciamientos múltiples de varios departamentos de gobierno sobre un asunto. (Escolio omitido.)
Reiteramos, en este sentido, los criterios originalmente esbozados por el Tribunal Supremo de Estados Unidos en Baker v. Carr, 369 U.S. 186 (1962), los cuales son igual-mente aplicables en nuestra jurisdicción a la luz de nues-tra Constitución.
Las determinaciones a la luz de la doctrina de la cues-tión política ameritan un análisis circunstancial pragmá-tico, revestido de la mayor cautela y deferencia a la inter-pretación que sobre este asunto pueda haber efectuado alguna otra rama de gobierno. No supone de forma alguna, sin embargo, que claudiquemos nuestra función principal dentro de la organización de gobierno bajo la cual vivimos, como intérpretes últimos de los contornos de nuestra Constitución. Después de todo, “ ‘[e]l mero hecho que el pleito bus[que] la protección de un derecho político no quiere decir que el mismo present[e] una cuestión política’ ”. (Traducción nuestra.) Baker v. Carr, supra, pág. 209, citado con aprobación en Silva v. Hernández Agosto, supra, pág. 54. Véase, también, Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). Ala luz de los principios esbozados, veamos las circunstancias particulares de este caso.
En instancia los demandantes solicitaron, en síntesis, que se le prohibiera al Senador Peña Clos seguir disfru-tando de las facultades y ejecutando las responsabilidades propias de su cargo. Solicitaron también que a los demás demandados se les ordenara dejar de reconocerle al Sena-dor sus prerrogativas legislativas. El tribunal sentenciador interpretó que los demandantes pretendían la expulsión de un Senador por Acumulación debidamente juramentado *797como tal, mediante fíat judicial. Ante esta situación, deses-timó la demanda. Fundamentó su decisión en el reconoci-miento de que una vez debidamente juramentados, nues-tro ordenamiento no permite distinciones jerárquicas entre la calidad de los Senadores y, por lo tanto, no cabe negarle a uno lo que legalmente se le concede a los demás. Razonó que una vez juramentado, el licenciado Peña Clos advino a Senador por Acumulación para todo propósito, tal cual lo ordena la Constitución(13) aun cuando su certificación como tal Senador respondiese a las disposiciones constitu-cionales sobre representación minoritaria. Paso seguido, se refirió a la disposición contenida en el Art. Ill, Sec. 9 de la Constitución, L.P.R.A., Tomo 1, ed. 1982, pág. 340, que prescribe que “[c]ada cámara ... con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por las mismas causas que se señalan para autorizar juicios de residencia en la sección 21” del Artículo III. Con-secuentemente, el tribunal dispuso que “corresponde al Se-nado de Puerto Rico y no al foro judicial el decidir si debe expulsar o no de su seno al demandado Segio (sic) Peña Clos”. Sentencia apelada, pág. 11.
Ahora bien, el análisis de la controversia debe ir más lejos. La Constitución, a la luz de los hechos del caso de autos, así nos lo exige. En instancia los demandantes, ade-más de los requerimientos descritos, solicitaron que el tribunal declarara que “conforme la Sección 7 del Artículo III de la Constitución del Estado Libre Asociado de Puerto Rico, el Partido Popular Democrático tiene derecho a un Senador por adición para llevar el número de sus Senado-res durante este cuatrenio (sic) a la cantidad de ocho (8) senadores”. Demanda, pág. 4. El tribunal decidió no anali-zar este planteamiento porque entendió que este dependía *798de la determinación referente a la procedencia de la expul-sión del Senador Peña Clos, pretensión que descartó.
Para fines de lo que discutimos, sin embargo, este plan-teamiento provee el matiz distintivo que produce la inapli-cabilidad de la doctrina de cuestión política. Ante este úl-timo planteamiento de los demandantes, debemos en primer orden determinar cuál es el alcance de la disposi-ción. constitucional en que se fundamenta su petición. Al hacerlo estamos ejerciendo una facultad que se nos enco-mendó de forma exclusiva: la interpretación final de las disposiciones de nuestra Constitución. De esta interpreta-ción surgirá si en efecto los demandantes tienen derecho a la certificación de un (1) Senador adicional por parte de su partido político, de suerte que el número de Senadores afi-liados al P.P.D. aumente a ocho (8). De existir el derecho reclamado, procede entonces que determinemos el remedio que debemos conceder. En la medida en que este remedio no conflija con las facultades que deben ejercer las otras ramas de gobierno, no estaríamos ante una cuestión política. Estaríamos disponiendo de reclamos que válida-mente se nos presentan a base de derechos que provee la Constitución y que pueden ser compelidos mediante una acción judicial. Se trata también de derechos que podrían verse mermados si no interviene el poder judicial. La única limitación que nos impone la doctrina de cuestión política es que el remedio no conflija con las facultades que nuestra Constitución le confiere a otras ramas de gobierno. Enmar-cada de esta forma la situación ante nuestra consideración, queda claro que no estamos ante una cuestión política que impida nuestra intervención.
Habiendo determinado que el caso ante nuestra aten-ción cumple con el principio de justiciabilidad, analicemos los méritos de éste.
*799HH HH 1 — 1
Nos proponemos determinar el derecho que, a la luz de las particulares circunstancias de este caso, se le debe re-conocer a los demandantes bajo la garantía de representa-ción sustancial de partidos de minoría que ofrece la Cons-titución del Estado Libre Asociado de Puerto Rico. Luego procederemos a debnear el remedio al que, a la luz de la anterior determinación, son acreedores los demandantes. El análisis que nos proponemos efectuar supone, principal-mente, que delimitemos el alcance de la Sección 7. Para ello será necesario que, primeramente, auscultemos su na-turaleza y contenido. Veamos.
A. Al comenzar el análisis de la referida disposición constitucional estamos conscientes de que “[t]ras casi me-dio siglo de vigencia de nuestra carta constitucional, situa-ciones extraordinarias no previstas por el Constituyente han puesto de manifiesto que, en lo que respecta a la con-secución de sus propósitos, no existe precedente legislativo o judicial, como tampoco interpretación doctrinal alguna que ofrezca parámetros para determinar el alcance de los efectos prácticos de la fórmula para la representación por adición”.(14) No obstante, nuestra función como últimos in-térpretes de nuestra Constitución no puede verse impedida por esta falta de precedente. Debemos analizar la referida disposición en todos sus entornos para adjudicar esta controversia.
No es arriesgado decir que entre los delegados a la Con-vención Constituyente existía un consenso en cuanto a la necesidad de incorporar en la Constitución una garantía para la representación de los partidos de minoría a las cá-maras legislativas. Varias proposiciones se presentaron para alcanzar dicho fin. Así, por ejemplo, la delegación so-*800cialista a la Convención Constituyente presentó la Propo-sición Núm. 94, que contenía disposiciones tendientes a promover dicho fin;(15) la delegación republicana, por su parte, presentó las Proposiciones Núms. 103 y 326, y el delegado señor Muñoz Rivera presentó la Proposición Núm. 316.(16)
Todas estas proposiciones tenían en común varios *801elementos. De éstos, el más revelador para el asunto que discutimos es el mecanismo mediante el cual se implanta-ría la garantía de representación minoritaria. Todas, con excepción de la Proposición Núm. 326 en lo concerniente a la composición de la Cámara de Representantes, se carac-terizaban porque establecían un número fijo del cual esta-ría compuesta cada cámara y disponían, además, que nin-gún partido podría postular o escoger más de cierto número de Senadores o Representantes por cada distrito electoral o, en los casos que se proveía para la elección de legisladores por acumulación, entre éstos. El énfasis, por lo tanto, recaía en el número fijo del cual estaría compuesta cada cámara y el número fijo de candidatos propuestos o electos por cada partido de mayoría. Dicho énfasis provo-caba necesariamente el aseguramiento de escaños destina-dos a los representantes de minoría.
Las fórmulas propuestas por estos delegados fueron descartadas. Entre los defectos esgrimidos para ello, dos (2) resaltan: “se le[s] consideraba demasiado mecánica[s] e inflexible[s], ya que simplemente les garantizaba a las mi-norías, no importa las circunstancias, el control de por lo menos una tercera parte del parlamento; y, en segundo tér-mino, no les garantizaba trato justo a los distintos partidos minoritarios, pues permitían que el partido más fuerte de la minoría se adueñase del cupo disponible para ésta.” (Es-colios omitidos.) J. Trías Monge, Historia Constitucional de Puerto Rico y Estados Unidos, San Juan, Ed. U.P.R., 1982, Vol. II, pág. 145,(17) particularmente en relación con la in-tegración del Senado en algunas de estas propuestas, que sólo aseguraba a los partidos de minoría un escaño por distrito.
La disposición propuesta por la Comisión de la Rama Legislativa de la Convención Constituyente recogió la pre-*802ocupación de los delegados a la Convención.(18) Mediante una fórmula diseñada por el Presidente de dicha comisión, el delegado Luis Negrón López se trató de garantizar el referido interés de la forma más eficiente posible sin me-noscabar la voluntad del pueblo o producir un sistema que propiciara el fraccionamiento de la fuerza electoral provo-cando así que la administración de la cuestión pública fuese imposible. Con algunas enmiendas, la propuesta de la Comisión fue eventualmente adoptada por la Conven-ción Constituyente y hoy está en la Sección 7.
En el Informe Complementario de la Comisión de la Rama Legislativa, presentado a la Convención Constitu-yente el 28 de diciembre de 1951, la Comisión se expresó en cuanto a la disposición propuesta. Los miembros de la Comisión razonaron que:
...es posible que una inadecuada distribución de los votos obte-nidos por las minorías produzca el resultado indeseable de que su representación en las cámaras no guarde proporción con los votos que obtengan en las urnas. Previendo esta situación la Comisión ha elaborado un plan de representación que garan-tiza una justa representación a los grúpos minoritarios que no la obtengan en razón a los factores señalados. No se ha elabo-rado este plan a base del principio de representación porporcio-nal, porque entendemos que no es recomendable ni debe adoptarse. El sistema de representación proporcional equival-dría a reproducir en el instrumento legislativo la misma divi-sión de criterios que exista en el cuerpo electoral, y con su adop-ción el proceso democrático no produciría el resultado de fijar la responsabilidad del gobierno en los grupos favorecidos por la opinión pública. Sin embargo, entendemos que la misión fisca-lizadora de las minorías no puede cumplirse eficazmente si no hay la garantía de cierto mínimum de representación en pro-*803porción a los votos que las minorías obtengan, consideradas en conjunto. La Comisión entiende que siendo justa y adecuada la división en distritos representativos y senatoriales que se hace en la constitución, y proveyéndose para la elección de un nú-mero razonablemente alto de legisladores por acumulación, hay suficiente garantía para que los distintos criterios de opinión pública estén representados en la Asamblea Legislativa. No obstante, para el caso de que esto no resulte así, la Comisión ha recomendado que si un partido o una sola candidatura elige más de dos terceras partes de los miembros de una cámara, se aumente de manera automática la composición de esa cámara para fortalecer la representación minoritaria bajo dos circuns-tancias distintas: la primera, cuando los partidos de minoría han obtenido más de la tercera parte del voto total emitido para el cargo de Gobernador, en el cual caso el número de miembros de la cámara se aumentará de manera que la representación total de las minorías sea igual a la tercera parte del número original de miembros de dicha cámara. ... Para el aumento de miembros de una cámara en la forma antes dispuesta, el nú-mero original de miembros del Senado será siempre veintisiete (27) y el de la Cámara de Representantes cincuenta y uno (51).(19)
De la citada transcripción se puede identificar al menos dos (2) de los elementos que controlaron el ánimo del Cons-tituyente al momento de adoptar la citada disposición constitucional. En primer orden, surge con claridad que fue la intención del Constituyente no restarle efectividad a los esfuerzos que tuviera a bien promover el partido selec-cionado por el pueblo como partido mayoritario. Segundo, el Constituyente tuvo la intención de proveerle a los parti-dos de minoría la oportunidad de representar efectiva-mente los intereses de los grupos de opinión que encarnan, de suerte que pudiesen efectuar la importante labor de fis-calizar la gestión del Gobierno. Por lo tanto, dispuso para que el mecanismo adoptado aplicase sólo en aquellos casos en que un sólo partido copase más de dos terceras (2/3) partes de los escaños de cualquiera o ambas cámaras legislativas. Así limitaba la injerencia de factores externos *804a estos casos. Aún en estos casos se aseguró de que el par-tido así seleccionado por el voto directo del pueblo no per-diera su estado como partido mayoritario. Para ello dis-puso que, al aplicar la fórmula, el número de legisladores por el o los partidos de minoría nunca excedería la tercera parte del número original del cual estaba compuesta cada cámara. En el caso del Senado, por lo tanto, la composición de los miembros de partidos de minoría sería nueve (9), en los casos que aplicase la disposición constitucional. Este número constituye el mínimo que se le quiso garantizar a los partidos de minoría.
En cuanto a su contenido específico, la referida Sección 7 de la Constitución provee una fórmula autóctona, califi-cada como innovadora e, incluso, ingeniosa.(20) En efecto, ninguna de las constituciones estatales o la federal, de Es-tados Unidos de América, y ninguna constitución de los países latinoamericanos contenía una disposición similar.(21) En esencia, y en lo pertinente, se dispone en la Sección 7:
...que cuando en una elección general resultaren electos más de dos terceras partes de los miembros de cualquiera de las Cáma-ras por un sólo partido, se aumentará el número de los miem-bros de la Cámara en cuestión declarando electos candidatos del partido o partidos de minoría en número suficiente hasta que el total de los miembros del partido o partidos de minoría alcance el número de nueve en el Senado y de 17 en la Cámara de Representantes. (Enfasis suprimido.) Fuster v. Buso, 102 D.P.R. 327, 332 (1974).
Establece dos (2) fórmulas generales que han de se-guirse, dependiendo de la situación, una vez se corrobore la obtención de dos terceras (2/3) partes de los escaños de ambas o cualquiera de las cámaras legislativas por un sólo partido político. En el caso que nos ocupa, la fórmula se *805relaciona a la situación en que, aun cuando el partido de mayoría obtenga más de dos terceras (2/3) partes de cual-quiera o ambas de las cámaras legislativas, obtendrá una relación inferior a las dos terceras (2/3) partes de todos los votos emitidos para el cargo de Gobernador. En estas situa-ciones la Constitución, en el inciso (a) de la See. 7 del Art. Ill, supra, ordena que: (1) se aumente el número de la cá-mara correspondiente, y (2) se declaren electos los candi-datos del partido de minoría en un número suficiente hasta que la totalidad de los miembros de los partidos de minoría alcance el número de nueve (9) en el Senado y diecisiete (17) en la Cámara de Representantes.
En los casos en que existiese más de un partido de mi-noría, la Constitución dispone unas reglas particulares. Primeramente, se establece que la asignación de escaños adicionales a cada uno de estos partidos guardará relación con la ejecución porcentual que el partido hubiera obtenido en cuanto a todos los votos emitidos para el cargo de Go-bernador por los partidos de minoría. Además, la Constitu-ción limita la atribución que concede, en primer orden, a aquellos partidos que hubiesen obtenido una representa-ción en proporción menor a la proporción de votos alcan-zada por su candidato a Gobernador.
Para ejecutar la garantía, primeramente se debe selec-cionar los candidatos por acumulación para la Cámara de que se trate que no hubiesen resultado electos, en el orden de los votos obtenidos. En segundo lugar, se ordena la se-lección de los candidatos por los distintos distritos.
En relación con la naturaleza de los legisladores que ocupen sus cargos en virtud de esta disposición constitucio-nal, el Constituyente quiso que fuesen considerados para todos los fines como Senadores o Representantes por Acumulación. Con esta disposición quiso asegurar que no se crease un rango legislativo inferior en cuanto a las res-ponsabilidades y prerrogativas propias del cargo que ocu-paría el legislador en virtud de esta disposición *806constitucional. Se relaciona, además, a la forma en que ha-bría de sustituirse la vacante surgida en relación con estos cargos, de conformidad con lo dispuesto en la propia Constitución. Art. Ill, Sec. 8, supra.(22)
Por último, el Constituyente dispuso que la Asamblea Legislativa, mediante ley, debería proveer para: (1) la adopción de medidas para reglamentar las garantías; (2) las normas para disponer de las fracciones surgidas en re-lación con los resultados de las elecciones para fines de disponer los efectos de la garantía, y (3) el número mínimo de votos que un partido político debía obtener para disfru-tar de los beneficios de la disposición. De conformidad con la delegación conferida a la Asamblea Legislativa, en la Ley Electoral de Puerto Rico se incluyó el Art. 6.012, que ya hemos citado en su parte pertinente.
De estas disposiciones se desprende la estructura siguiente. Particularmente en relación con el Senado de Puerto Rico, la Constitución establece que su composición original será de veintisiete (27) miembros. De surgir la si-tuación descrita en el inciso (a) de la Sección 7, dicha com-posición original aumentará automáticamente hasta que la representación de todos los partidos de minoría sea de nueve (9) Senadores. Es dentro de estos parámetros que se aplican las operaciones matemáticas previstas por el Cons-tituyente y reglamentadas por el Legislador.
Finalmente, debemos establecer el alcance que debe re-conocérsele a la disposición constitucional bajo análisis. Para ello debemos analizar los propósitos de la disposición. Como hemos visto, el que se muestra con mayor imponen-cia es ofrecerle a los partidos de minoría durante el cua-trienio la capacidad necesaria para ejercer su misión fisca-lizadora en relación con la gestión legislativa, cuya *807duración se extiende durante la totalidad del cuatrienio.(23) Al disponer de esta forma, el Constituyente proveyó una garantía para que la voz de los distintos núcleos de opinión tuviera una efectiva repercusión en la Asamblea Legisla-tiva, a través de los partidos políticos.
Este interés ha caracterizado nuestra historia política contemporánea. El tema de la representación de grupos políticos minoritarios a la Asamblea Legislativa ha estado presente en nuestro marco político desde principios de siglo.(24) Siempre se ha reconocido que “[l]a premisa básica de nuestro ordenamiento es que la mayoría gobierna me-diante sus representantes debidamente electos en la Rama Legislativa”. Silva v. Hernández Agosto, supra, pág. 69. No obstante esta premisa insoslayable, durante el presente si-glo se ha reconocido que la garantía de una representación efectiva de las minorías en la Asamblea Legislativa con-forma un elemento necesario adicional de ese principio bá-sico de gobierno democrático. Véase Silva v. Hernández Agosto, supra, y las autoridades allí citadas.
De ahí que se le haya reconocido al principio de repre-sentación minoritaria un alcance que trasciende el evento electoral en sí. Sobre el particular hemos expresado en el pasado que “[ajunque el desarrollo jurisprudencial sobre este tema se limita al momento de escoger los candidatos y a evitar que el derecho al sufragio no sea diluido de tal forma que el voto de los ciudadanos se torne inefectivo, nuestro esquema constitucional en su protección a las mi-*808norias se extiende más allá del proceso eleccionario. Abarca también la composición de la Asamblea Legislativa para facilitar que represente a todos los sectores de la sociedad”. (Citas omitidas.) Silva v. Hernández Agosto, supra, pág. 70. Consecuentemente, el balance ideológico que se establece al principio de cada cuatrienio por virtud de la garantía de representación contenida en la Constitución debe prevalecer, dentro de lo posible,(25) durante todo el cuatrienio. Esto no significa que el partido político de mi-noría por el cual se añadió un legislador a la Asamblea Legislativa, en virtud de la garantía constitucional sobre representación, pueda reclamar un derecho propietario so-bre el escaño que ocupa ese legislador. Esto no es óbice para que, sin embargo, pueda reclamar el derecho a que se observe el orden dispuesto por la Constitución en cuanto a la composición de la Asamblea Legislativa dentro de la base de representación adoptada por el Constituyente. A este último reclamo es al que nos referimos a continuación.
B. Restaría adjudicar la controversia presentada a la luz de los principios de derecho descritos. En su apelación los demandantes apelantes presentan como único plantea-miento que: “Erró el Tribunal de Instancia al no restable-cer el balance constitucional según provee el (sic) Sección 7 del Artículo III de la Constitución del Estado Libre Aso-ciado de Puerto Rico.” Entendemos que el error fue cometido.
Como hemos visto, en las elecciones generales celebra-das en Puerto Rico el 3 de noviembre de 1992, el P.N.P. obtuvo más de dos terceras (2/3) partes de los escaños se-natoriales; veinte (20) de los veintisiete (27) escaños que originalmente componen el Senado. El P.P.D. y el P.I.P. ob-*809tuvieron los restantes siete (7) escaños; seis (6) el P.P.D. y uno (1) el P.I.P. Para el cargo a Gobernador, sin embargo, el P.N.P. obtuvo menos de dos terceras (2/3) partes de los vo-tos emitidos por todos los partidos políticos. Por ello se ac-tivó el mandato contenido en la Sección 7.
Consecuentemente, la C.E.E. procedió a analizar los re-sultados de los comicios para fines de establecer el número y la afiliación política de los candidatos al cargo de Senador que debería certificar electos por adición. El análisis siguió necesariamente lo dispuesto por el Legislador y consignado en el Art. 6.012 de la Ley Electoral de Puerto Rico, supra. De conformidad con dicho análisis y para satisfacer el ci-tado mandato constitucional de que los partidos de minoría tuviesen nueve (9) Senadores, dispuso que el P.P.D. tenía derecho a que dos (2) más de sus candidatos fuesen certi-ficados como electos.(26) En atención al orden de votos ob-tenidos, la C.E.E. procedió a certificar la elección de los Ledos. Sergio Peña Clos y Eudaldo Báez Galib.
El orden establecido así al principio del cuatrienio se mantuvo hasta el 3 de abril de 1995, cuando el Senador Peña Clos ingresó oficialmente al P.N.P., partido mayoritario. Desde ese momento los partidos de minoría cuentan en el Senado tan sólo con ocho (8) representantes; *810existe en dicho cuerpo un desbalance ideológico, conforme con la fórmula establecida por el Constituyente, que le con-fiere a los partidos de minoría el derecho a reclamar y ocu-par nueve (9) escaños en dicha cámara legislativa. Los principios de representación deben prevalecer durante la totalidad del cuatrienio. Debe restablecerse el referido balance concediéndole a los partidos de minoría el número de representantes que dispuso la Constitución para los casos como el presente, nueve (9).
Restaría tan sólo determinar el remedio que entende-mos debe concederse para alcanzar el fin propuesto. A estos fines, los demandantes en instancia sostuvieron que proce-día que al Senador Peña Clos se le impidiera fungir como Senador y que los demás oficiales del Senado dejaran de reconocerle las prerrogativas atribuidas ordinariamente a personas que ostentan dicho cargo. El tribunal sentencia-dor descartó dicha pretensión amparándose en su razona-miento de que lo solicitado significaría.la expulsión me-diante fíat judicial de un Senador debidamente juramentado. Reconocemos los méritos de dicho razonamiento. No obstante, éste no impide la adjudicación final de la controversia con la correspondiente concesión del remedio que proceda.(27)
Primeramente, ya este Tribunal ha expresado que en materia de interpretación y aplicación de las disposiciones de la Constitución, “[e]xcepto que el lenguaje lo haga inevitable, no debe presumirse que una cláusula de la Constitu-ción no tiene sentido alguno o que destruye el propósito de otra cláusula del mismo documento”. Fuster v. Buso, supra, pág. 339. Por lo tanto, el que la See. 9 del Art. Ill de la Constitución, supra, le confiera al Senado la facultad ex-clusiva de expulsar a uno de sus miembros, no puede tener el efecto de diluir el propósito que persigue la Sección 7 del *811mismo articulado constitucional. Debemos concederle vir-tualidad a ambas disposiciones, por lo que si bien debemos reconocer que no está disponible el remedio de expulsión que solicitan los demandantes, tenemos que asegurar la preservación de las garantías que concede la Constitución sobre la representación minoritaria a la Asamblea Legislativa.
La propia fórmula dispuesta por el Constituyente en la adopción de la Sección 7 nos provee el esquema que consi-deramos debe seguirse en este caso. Esta ordena que se aumente el número de los miembros del Senado cuando el partido de mayoría obtiene, mediante elección, más de dos terceras (2/3) partes de los veintisiete (27) escaños de los que originalmente está compuesto dicho cuerpo. La canti-dad por la cual se aumentará la composición del Senado será aquella que sea necesaria para concederle a los parti-dos de minoría los nueve (9) escaños que la Constitución le garantiza. En cuanto a la afiliación de los candidatos que deben ser considerados por la C.E.E. para efectuar la co-rrespondiente asignación al cargo de Senador, éste orga-nismo debe adherirse a la misma fórmula dispuesta en el citado Art. 6.012 de la Ley Electoral de Puerto Rico.
Ya hemos visto que de conformidad con dicha fórmula procede la certificación de la elección de un Senador adicio-nal afiliado al P.P.D. Le corresponde a la C.E.E.(28) efectuar el análisis correspondiente, en atención a los votos obteni-dos en las elecciones de 3 de noviembre de 1992, primera-mente en relación con los candidatos a Senadores por Acu-mulación por el P.P.D. que no resultaron electos y, sólo cuando no exista otra alternativa, deberá proceder a consi-derar los candidatos a Senador por Distrito de dicho *812partido. Para ello deberá observar, además de lo expresa-mente consignado en el presente párrafo, toda otra dispo-sición aplicable del referido Art. 6.012 de la Ley Electoral de Puerto Rico.
En atención con los fundamentos descritos, procedería-mos a dictar sentencia que revoque la sentencia apelada y ordene a la C.E.E. que, dentro de un término razonable que no debería exceder de diez (10) días(29) y en atención a los parámetros dispuestos en el citado Art. 6.012 de la Ley Electoral de Puerto Rico, proceda a certificar electo al próximo candidato hábil de acuerdo con la ley para que ocupe un escaño que se adicionará a los veintinueve (29) ya existentes en el Senado de Puerto Rico.

 Para fines de claridad, en lo sucesivo nos referiremos a esta disposición como Sección 7.


 El Partido Independentista Puertorriqueño (en adelante P.I.P.) no se benefi-ció de las disposiciones legales sobre representación de las minorías. A base de la fórmula establecida por el legislador para ejecutar el mandato de la referida Sección 7, contenida en el Art. 6.012 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3272, el P.I.P. tenía sólo derecho a un candidato. Quedó satisfecho dicho mandato con la elección directa del Ledo. Rubén Berrios Martínez, como Senador por acumulación.


s) Los Senadores demandantes en este caso son los siguientes: Miguel Hernán-dez Agosto, Antonio Fas Alzamora, Velda González, Marcos Rigau, Cirilo Tirado, Mercedes Otero y Eudaldo Báez Galib.


 “Para que haya ‘acción legitimada’ tiene siempre que existir la ‘capacidad para demandar’.” R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 132. Véase, además, Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 563 (1989).


 Cuando la organización comparece a los tribunales para reclamar los dere-chos de sus miembros o integrantes, los criterios que se aplican para determinar su legitimación son distintos. Por no ser pertinentes a los hechos de este caso, no los discutiremos aquí. Para un análisis de estos requisitos, véase Asoc. Maestros P.R. v. Srio. Educación, 137 D.P.R. 528 (1994).


 Para un análisis más a fondo sobre la legitimación activa de los legisladores y una enumeración de las instancias en que le hemos reconocido legitimación activa, véanse: Hernández Torres v. Hernández Colón et ál., 131 D.P.R. 593 (1992), y Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).


 El número citado surge de la aplicación de la referida fórmula. Efectuamos el correspondiente cálculo más adelante en esta opinión concurrente. Véase esc. 30, infra.


 Para el 12 de enero de 1993, el Senador Peña Clos había sido nombrado miembro de las Comisiones del Senado siguientes: Comisión de Gobierno, Comisión de Nombramientos, Comisión de’Salud y Comisión de Corporaciones Públicas.
El 28 de octubre de 1993 el Senador Peña Clos fue designado miembro de la Comisión de Asuntos Federales y Económicos y de la Comisión de Hacienda.
El 1ro de febrero de 1995 el Presidente del Senado designó a los Senadores del P.P.D., Fas Alzamora y Eudaldo Báez Galib a las Comisiones de Nombramientos y de Corporaciones Públicas, respectivamente. Ambos sustituyeron en ellas al Senador Peña Clos.
El 13 de febrero de 1995 el Senador Peña Clos fue designado miembro de la Comisión de Etica Gubernamental.
Con posterioridad a dicha fecha, los Senadores Roger Iglesias del P.N.P. y Marco Antonio Rigau del P.P.D. fueron nombrados miembros de la Comisión de Gobierno. Por su parte, el nuevo progresista José E. Meléndez y el popular Cirilo Tirado fueron designados, a la Comisión de Salud. Todos ellos fueron nombrados en virtud de la R. del S. 1001 que aumentó el número de miembros que componen dichas comisiones.
Como se desprende de esta descripción, el Senado de Puerto Rico siguió dos (2) vías para asegurar la presencia de miembros del P.P.D., partido de minoría, en las distintas comisiones a las que pertenecía el Senador Peña Clos. En la de Nombra-mientos y la de Corporaciones Públicas, el Senador Peña Clos fue sustituido por Senadores del P.P.D.; en las de Gobierno y de Salud, por otro lado, se aumentó el número de Senadores que las componían y se nombró en éstas a Senadores del P.P.D.


 Hemos reconocido la importancia de las comisiones en la función legislativa. En Silva v. Hernández Agosto, 118 D.P.R. 45, 67 (1986), expresamos que éstas “cons-tituyen el principal vehículo de fiscalización y legislación de la Rama Legislativa”.


 El concepto “daño”, que se utiliza aquí, se refiere al requisito necesario para establecer la legitimación activa del promovente de la acción, no estamos haciendo alusión al daño que por concepto de indemnización otorgan los tribunales en casos apropiados.


 No analizamos aquí, por no ameritarlo las circunstancias del caso, las ins-tancias de excepción que han desarrollado los tribunales en relación con la doctrina de academicidad. Para un análisis de estas situaciones excepcionales, véanse: Pueblo v. Ramos Santos, 138 D.P.R. 810 (1995); C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).


 Los legisladores están, potencial o efectivamente, enfrascados en activida-des propias de su cargo hasta que finaliza la Asamblea Legislativa, aún después de haber terminado la última sesión ordinaria del cuatrienio, lo cual mediante ley se ha dispuesto que ocurrirá el 31 de mayo. Sec. 1 de la Ley Núm. 9 de 9 de abril de 1954, según enmendada, 2 L.P.R.A. sec. la. Así, por ejemplo: (1) dicho término podrá ex-tenderse mediante resolución conjunta que se apruebe en dicha sesión' ordinaria (See. 5 de la Ley Núm. 9, supra, según enmendada, 2 L.P.R.A. see. 205); (2) el Go-bernador puede convocar en cualquier momento a sesiones extraordinarias, según lo permite nuestra Constitución en el Art. Ill, Sec. 10, y en el Art. IV, Sec. 4, L.P.R.A., Tomo 1, y (3) la Asamblea Legislativa tiene siempre la facultad de llevar a cabo *795procesos de residencia conforme lo dispone la Sec. 21 del Art. Ill de la Constitución, L.P.R.A., Tomo 1. Además, hemos resuelto expresamente que “[l]os cuerpos legislati-vos tienen ... la potestad de ordenar a sus respectivas comisiones ... que contin[ú]en sus trabajos hasta el último día de la Asamblea Legislativa, o sea, hasta que los miembros de la nueva Asamblea Legislativa ocupen sus puestos el mes de enero siguiente a la última elección general”. Hernández Agosto v. Ortiz Montes, 115 D.P.R. 564, 568 (1984).


 A estos efectos la Constitución expresamente dispone que “[l]os Senadores y Representantes adicionales cuya elección se declare bajo ... [la] sección [7 del Artí-culo III de la Constitución] serán considerados para todos los fines como Senadores o Representantes por Acumulación”. Art. Ill, Sec. 7, Const. E.L.A., supra, pág. 338.


 O. Resumil de Sanfilippo y Faría González, La garantía constitucional a la representación de las minorías en la Asamblea Legislativa: naturaleza, alcance y extensión, 65 Rev. Jur. U.P.R. 329, 329-330 (1996).


 Véase Academia Puertorriqueña de Jurisprudencia y Legislación, Proposi-ciones y Resoluciones de la Convención Constituyente de Puerto Rico, 1951-1952, San Juan, sin ed., 1992, pág. 182.


 J. Trías Monge, Historia Constitucional de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. II, pág. 144. Para el texto de las Proposiciones Núms. 103 y 326, véase Proposiciones y Resoluciones de la Convención Constituyente de Puerto Rico, supra, págs. 253-254 y 556-557, respectivamente.
La Proposición Núm. 94 pretendía establecer un Poder Legislativo con un Se-nado y una Cámara de Representantes; el primero, con veinticuatro (24) miembros, y la segunda, con cuarenta y ocho (48). La sección 3 del Artículo VI, de dicha propo-sición establecía la garantía a las minorías. Disponía que “[c]ada distrito electoral elegirá tres (3) senadores y seis (6) representantes; pero ningún partido político podrá elegir más de dos (2) senadores, ni más de cuatro (4) representantes, por cada distrito”. Proposiciones y Resoluciones de la Convención Constituyente, supra, pág. 182.
La Proposición Núm. 103, por su parte, disponía también que la Asamblea Le-gislativa estuviera compuesta de dos (2) cámaras: el Senado y la Cámara de Representantes. En cuanto al Senado, esta proposición pretendía un mecanismo similar a la citada Proposición Núm. 94; se distinguía de ésta tan sólo en que disponía para le existencia de siete distritos senatoriales, en lugar de ocho (8), con tres (3) senadores por cada distrito. Disponía también que ningún partido podría postular más de dos (2) candidatos por cada uno de los distritos senatoriales. En cuanto a la Cámara de Representantes, la garantía representativa se vislumbraba de una forma sustancialmente distinta. Disponía esta Proposición que la Cámara constaría de un número indeterminado de miembros, considerándose electo todo candidato que obtu-viera un mínimo de diez mil (10,000) votos en toda la Isla o en cualquier parte de ella.
La Proposición Núm. 326 también adelantada por los republicanos, disponía que la Asamblea Legislativa estaría compuesta por un Senado y una Cámara de Representantes. El Senado contendría treinta (30) miembros; tres (3) por cada uno (1) de los ocho (8) distritos electorales propuestos y seis (6) por acumulación. En ningún caso un partido político podría postular o elegir más de dos (2) candidatos por cada distrito o más de cuatro (4) por acumulación. En la Cámara se adoptaba igual sistema: cuarenta y cinco (45) miembros; cinco (5) por cada distrito electoral y cinco (5) por acumulación. Ningún partido podría postular o elegir más de cuatro (4) re-presentantes por cada uno (1) de los ocho (8) distritos propuestos o más de tres (3) por acumulación.
La Proposición Núm. 316, presentada por el delegado señor Muñoz Rivera, pre-tendía asegurar también la representación minoritaria. Disponía para la creación de un Parlamento compuesto por una sola cámara. La Cámara tendría setenta y tres (73) diputados; ocho (8) por cada uno de los ocho (8) distritos propuestos y nueve (9) por acumulación. Ningún partido podría postular o elegir más de siete (7) candidatos por cada distrito, ni más de seis (6) de los diputados por acumulación.


 Para el argumento correspondiente véase la discusión del delegado señor Negrón López en relación con varias de estas propuestas. 2 Diario de Sesiones de la Convención Constituyente-1301-1302 (1951).


 Con el fin de concretizar efectivamente esta preocupación, debemos señalar que reiteradamente se ha dicho que el propósito para adoptar una disposición cons-titucional que asegurara el derecho dé representación de las minorías era evitar, dentro de lo posible, la situación surgida en las elecciones de 1948. En esa ocasión el Partido Popular Democrático acaparó el 94.8% de los escaños legislativos, pero sólo obtuvo el 61.2% del total de los votos emitidos para el cargo de Gobernador. Los partidos de minoría, sin embargo, habiendo logrado el 38.8% de los votos para el cargo de Gobernador, obtuvieron sólo 5.2% del total de los escaños legislativos. J. Trías Monge, op. cit., págs. 143-144.


 Diario de Sesiones, supra, Vol. 4, págs. 2695-2596.


 iyjas Monge, op. cit, pág. 143.


 “No existía en realidad precedente exacto para el sistema propuesto por la Comisión de la Rama Legislativa.” Trías Monge, op. cit., pág. 145.


 Cabe señalar que esta disposición no aplica a casos como el de autos en el cual no ha habido muerte, expulsión o renuncia de un legislador.


 "... [Ejntendemos que la misión fiscalizadora de las minorías no puede cum-plirse eficazmente si no hay la garantía de cierto mínimum de representación en proporción a los votos que las minorías obtengan, consideradas en conjunto.” 4 Diario de Sesiones, supra, pág. 2596.


 Ya en 1914 existía una llamada “Ley de Minorías” para asegurar la repre-sentación de los grupos minoritarios en la cámara baja del cuerpo. Posteriormente, se incorporó una fórmula similar en la Ley de 3 de julio de 1951 que dispuso sobre la elección de los delegados a la Convención Constituyente. Finalmente, la protección se incorporó a la propia Constitución en la citada Sección 7 que venimos discutiendo. Véase la discusión del delegado señor Figueroa Carreras, 2 Diario de Sesiones, supra, pág. 1308.


 Dentro de este marco de probabilidades debemos excluir la injerencia, directa o indirecta, con la conciencia individual de cada Legislador. No podemos avalar posiciones que pretendan limitar los dictámenes de la conciencia de los Legisladores, por más radical que éstos puedan parecer. Estas situaciones deben ser sometidas al palio individual de cada legislador y al electorado. Reconocemos que esta fue la intención del Legislador.


 El cálculo es el siguiente. En relación con el P.P.D., se toman los 862,989 votos emitidos para el cargo de Gobernador por dicho partido y se divide esta canti-dad por 942,903, que constituye la cantidad total de votos emitidos para dicho cargo por todos los partidos de minoría. El resultado de esta operación, .92, se multiplica por nueve (9), el número total de Senadores de minoría con que debe contar la com-posición del Senado. Al resultado de esta operación, 8.28, se le resta el número de Senadores efectivamente electos por el P.P.D., 6. Del total final, 2.24, se elimina toda fracción menor de la mitad de uno. De ahí surge que el P.P.D. tenía derecho a que se certificaran por adición a dos (2) Senadores que corrieron bajo su insignia.
En relación con el P.I.P., el cálculo sigue el mismo desarrollo: 72,219 entre 942,903, que es igual a .08; este número se multiplica por nueve, lo cual arroja un total de .72, a lo que se le resta uno (1), siendo éste el total de candidatos electos para el Senado afiliados al P.I.P. El total final es igual a una fracción menor que la mitad de uno, por lo que resulta que el P.I.P. no tiene derecho a que se le nombre otro candidato al Senado, en virtud de la disposición sobre garantía de representación.
Toda la información relativa a los resultados de los comicios de noviembre de 1992 surgen de la publicación emitida por la C.E.E.: Resultados Finales Escrutinio o Recuentos Isla, Por Precinto y Por Municipio, Elecciones Generales, 3 de noviembre de 1992.


 Resulta importante tener presente que aunque el nuestro es un sistema adversativo de derecho rogado, un tribunal no tiene que conceder lo que se le pide, su deber es conceder sólo lo que en derecho proceda.


 No procede, por ser contraria al derecho descrito, la pretensión presentada por los demandantes en instancia en el sentido de que se les permitiera escoger entre sus filas a la persona que ocuparía el cargo adicional al que tenían derecho. En estos casos la Constitución no provee esa facultad. La determinación la deberá tomar la C.E.E. con exclusiva sujeción a los parámetros establecidos en el Art. 6.012 de la Ley Electoral de Puerto Rico, supra.


 En la Ley Electoral de Puerto Rico se reconoce la'necesidad de imprimir celeridad y certeza a los procedimientos eleccionarios, por lo que de ordinario los términos dispuestos en la misma son relativamente cortos y de carácter perentorio. Por ejemplo, véanse los términos dispuestos para procedimientos posteriores a la votación contenidos en los Arts. 6.010 y 6.014 de esta ley, 16 L.P.R.A. sees. 3270 y 3274, respectivamente. En consideración a este mismo principio, adoptamos el citado término de diez (10) días.